The opinion of the court was filed February 16th, 1885.
Per Curiam.
It is the duty of a coroner to hold an inquest super visum, eorporum, where he has cause to suspect the deceased was feloniously destroyed or where his death was caused by violence: County of Lancaster v. Mishler, 4 Out., 624.
In the present case the good faith of the coroner, and the necessity for the inquests, are unquestioned. The death of the nineteen persons was caused by violence. Their bodies were not to be treated as if they had been cattle. The body of each required a separate examination. The jury was prop*595exly sworn in each ease separately. An inquest was justly held on each body, and a separate return .made thereof. It follows the coroner was entitled to fees in each case.
Judgment affirmed.